 



Exhibit 10.10
AGREEMENT TO ENTER INTO NEW SUBORDINATION AGREEMENT
THIS AGREEMENT TO ENTER INTO NEW SUBORDINATION AGREEMENT (this “Agreement”),
dated as of April 29, 2008, is between GLOBAL EMPLOYMENT HOLDINGS, INC. (the
“Company”), WHITEBOX CONVERTIBLE ARBITRAGE PARTNERS, LP, in its capacity as
Collateral Agent for the Noteholders (as defined below) (the “Collateral Agent”)
and the holders of the Notes (as defined below) listed on the signature pages
hereto (individually, a “Noteholder” and collectively, the “Noteholders”).
Unless otherwise noted herein, capitalized terms used but not defined herein
shall have the meanings set forth in the Subordination Agreement, dated as of
February 28, 2007, by and among CAPITALSOURCE FINANCE LLC (“CapitalSource”), the
Collateral Agent and the Noteholders and (the “Old Subordination Agreement”).
WHEREAS:
A. The Company and the Noteholders are parties to the Notes Securities Purchase
Agreement, dated as of March 31, 2006, as amended, pursuant to which the Company
issued and the Noteholders purchased Senior Secured Convertible Notes, dated as
of March 31, 2006 (the “Notes”).
B. Pursuant to the Old Subordination Agreement, the debt evidenced by the Notes
is subordinated to the Senior Lender Indebtedness.
C. The Company’s subsidiary, Global Employment Solutions, Inc., has proposed a
senior debt refinancing (the “Refinancing”) whereby the Senior Credit Agreement
will be terminated and the Senior Lender Indebtedness will be paid in full to
CapitalSource and a new credit agreement will be entered into with Wells Fargo
Bank, National Association (“Wells Fargo”) to permit borrowings of up to
$26,000,000 (the “New Credit Agreement”).
D. Pursuant to Section 12 of the Old Subordination Agreement, upon payment in
full of the Senior Lender Indebtedness, CapitalSource is required to transfer
possession and control of the Specified Collateral in its possession to the
Collateral Agent; and immediately upon such transfer, the Collateral Agent shall
become the pledgeholder of the Specified Collateral. In order to induce Wells
Fargo to enter into the New Credit Agreement, the Collateral Agent and the
Noteholders have agreed that Wells Fargo shall have possession and control of
the Specified Collateral, which Specified Collateral shall be held by Wells
Fargo pursuant to the Subordination Agreement dated as of the date hereof
between Wells Fargo and the Noteholders, in substantially the form of Exhibit A
hereto (the “New Subordination Agreement”). In order to induce the Noteholders
to enter into the New Subordination Agreement the Company has agreed to offer to
repurchase Notes on the terms set forth below.

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, the Company, the Collateral Agent and the Noteholders hereby
agree as follows:
1. New Subordination Agreement and Transfer of Specified Collateral. The
undersigned Noteholders hereby agree to execute and deliver the New
Subordination Agreement and that, notwithstanding Section 12 of the Old
Subordination Agreement, the Specified Collateral shall be transferred by
CapitalSource directly to Wells Fargo, as directed by Wells Fargo, upon
execution and delivery of the New Subordination Agreement by all parties
thereto.
2. Initial Note Repurchase. Subject to the closing of the Refinancing, the
Company hereby agrees to make an offer to repurchase, pro rata from the
Noteholders, on the ten day anniversary of the date hereof (or, if not a
Business Day, on the next Business Day thereafter) (the “Repurchase Date”) at
least $3,000,000 aggregate principal amount of Notes at a price equal to 95% of
the principal amount thereof plus interest accrued through the Repurchase Date.
Each Noteholder wishing to sell Notes to the Company pursuant to this Section 2
shall deliver a completed Repurchase Election Form (attached as Exhibit B
hereto) to Dan Hollenbach at the Company no later than the close of business on
the second Business Day after the date hereof. To the extent that a Noteholder
elects to have less than its pro rata share of Notes repurchased, other
Noteholders may elect to have the Company purchase an amount equal to the
remaining Notes of such Noteholder on a pro rata basis if so indicated on their
Repurchase Election Forms. Each Noteholder electing to have Notes repurchased
shall surrender its Note to the Company in exchange for a new Note reflecting
the Noteholders remaining Notes.
3. Additional Note Repurchase. Subject to the closing of the Refinancing, the
Company agrees that it will not repurchase Notes other than as set forth in
Section 2 and pursuant to an additional note repurchase program for up to
$3,000,000 aggregate principal amount of Notes at the same price and on the same
terms set forth in Section 2. Following completion of the second repurchase
program, the Company and each Noteholder may negotiate individually with respect
to the terms, if any, of additional Note repurchases.
4. Further Assurances. The Company, the Collateral Agent and each undersigned
Noteholder shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
5. Signatures; Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which counterparts, taken together, shall constitute but
one and the same instrument. Delivery of an executed counterpart of this
Agreement by fax or other electronic means shall be equally as effective as
delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by fax or other electronic
means also shall deliver an original executed counterpart of this Agreement but
the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Agreement.

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed and delivered as of the date first written above.

              GLOBAL EMPLOYMENT HOLDINGS, INC.        
 
           
By:
  /s/ Howard Brill        
 
           
 
  Name: Howard Brill        
 
  Title: President and Chief Executive Officer        
 
            CONTEXT ADVANTAGE MASTER FUND, LP, on behalf of itself, Context
Advantage Fund, LP, f/k/a Context Convertible Arbitrage Fund, L.P., and Context
Offshore Advantage Fund, Ltd., f/k/a Context Convertible Arbitrage Offshore,
Ltd.   VICTORY PARK CAPITAL, LTD.
 
           
By:
  Context Capital Management LLC, its   By:   /s/ Matthew Ray
 
           
 
  General Partner and Investment Advisor       Name: Matthew Ray
 
          Title: Principal
 
           
By:
  /s/ Michael Rosen        
 
           
 
  Name: Michael Rosen        
 
  Title: Managing Member        
 
            RADCLIFFE SPC, LTD., for and on behalf of the Class A Convertible
Crossover Segregated Portfolio   WHITEBOX SPECIAL OPPORTUNITIES FUND B
PARTNERS, LP
 
           
By:
  RG Capital Management, L.P.   By:   Whitebox Special Opportunities Fund B
AdvisorsLLC
By:
  RGC Management Company, L.L.C.   By:   Whitebox Advisors LLC
 
           
By:
  /s/ Gerald F. Stahlecker   By:   /s/ Jonathan Wood
 
           
 
  Name: Gerald F. Stahlecker       Name: Jonathan Wood
 
  Title: Managing Director       Its: Director, CFO

 

 



--------------------------------------------------------------------------------



 



              GUGGENHEIM PORTFOLIO XXXI, LLC   PANDORA SELECT PARTNERS, LP
 
           
By:
  Guggenheim Advisors, LLC   By:   Pandora Select Advisors LLC
By:
  Whitebox Advisors LLC        
 
           
By:
  /s/ Jonathan Wood   By:   /s/ Jonathan Wood
 
           
 
  Name: Jonathan Wood       Name: Jonathan Wood
 
  Title: Director, CFO       Title: Director, CFO
 
            WHITEBOX CONVERTIBLE ARBITRAGE PARTNERS, LP, as a Noteholder and as
Collateral Agent   WHITEBOX INTERMARKET PARTNERS, LP
 
           
By:
  Whitebox Convertible Arbitrage Advisors LLC   By:   Whitebox Intermarket
Advisors LLC
By:
  Whitebox Advisors LLC   By:   Whitebox Advisors LLC
 
           
By:
  /s/ Jonathan Wood   By:   /s/ Jonathan Wood
 
           
 
  Name: Jonathan Wood       Name: Jonathan Wood
 
  Title: Director, CFO       Title: Director, CFO
 
            GWIRTSMAN FAMILY PARTNERS, LLC        
 
           
By:
  /s/ Charles Gwirtsman        
 
           
 
  Name: Charles Gwirtsman        
 
  Title: President        
 
            /s/ Luci Altman   /s/ Gregory Bacharach       Luci Altman   Gregory
Bacharach
 
            /s/ Howard Brill   /s/ Richard Goldman       Howard Brill   Richard
Goldman
 
            /s/ Kenneth Michaels   /s/ Steven Pennington       Kenneth Michaels
  Steven Pennington
 
            /s/ Jay Wells                   Jay Wells        

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[insert New Subordination Agreement]

 

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
REPURCHASE ELECTION FORM
The undersigned Noteholder elects to have the following amount of Notes
repurchased:

     
          full pro rata share
  (indicate by check or “x”)      
or
         
$                                        
  (aggregate principal amount, ie face amount, if less than pro rata share is
elected)

In addition, the undersigned Noteholder elects to purchase up to the following
aggregate principal amount (ie, face amount) of Notes, if available:
$                                        

         
Printed Name of Noteholder:
       
 
       
(add signature block as needed)
       
 
       
Authorized Signature:
       
 
       

Return completed form to Dan Hollenbach at 303-216-9533 (fax) or
dhollenbach@gesnetwork.com.

 

B-1